DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges the remarks and amendments filed on 7/11/22. Claims 1, 2, 9, and 10 have been amended. Claims 3 and 11 have been canceled. Claims 1, 2, 4-10, and 12-16 are pending rejection below:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 5, 9, 10, 12, 13, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng CN_107266820_A (see machine English translation) in view of Wang CN_1686762_A (see machine English translation) and Gibberd USPA_20070107836_A1.
1.	Regarding Claims 1, 2, 4, 5, 9, 10, 12, and 13, Peng discloses a film for the fresh-keeping of (Title) of foods (corresponds to claimed preservation film of fruits and vegetables) (Derwent Title) comprising polypropylene (corresponds to claimed second polymer resin) and polyvinyl chloride in a weight ratio where PP can range from 3-5 parts while PVC can range from 10-25 parts, and as such has overlap with the claimed weight ratios of instant Claims 1 and 9 (Abstract). 
2.	Although Peng discloses using titanium dioxide particles having a particle size of 50nm (paragraph 0029) it does not disclose the claimed zinc oxide. Also, Peng does not disclose using PE.
3.	Wang discloses a bag for storing fruits and vegetables (Title) comprising a mix of polypropylene and polyvinyl chloride (corresponds to claimed first and second resins; respectively) with nanoscale (corresponds to claimed particle size) (Derwent Abstract) zinc oxide dispersed therein (paragraph 0010). Wang also discloses that titanium dioxide can also be used (Claim 4). Wang further discloses using 90 parts of the said resins with 10 parts of said nanoscale powder (paragraph 0007), thereby meeting the limitations of instant Claims 4, 5, 12, and 13. Wang discloses that when these parameters are used, problems such as poor air permeability, unsuitable air permeability ratio, no anticorrosion, and perishable aging of fruits and vegetables can be solved (paragraphs 0006 and 0007).
4.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the titanium dioxide, of Peng, by using the nanoscale ZNO in 10 parts to 90 parts of said resins, as disclosed by Wang. One of ordinary skill in the art would have been motivated in doing so in order to obtain the afore-described problems.
5.	Gibberd discloses a packaging material for fruits and vegetables (paragraph 0001) that can comprise a mixture of PVC and PE (corresponds to claimed first polymer resin material) (paragraph 0097). Moreover, Gibberd discloses how specifically using a mix of PE and PP is “advantageous” (paragraph 0108).
6.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the use of PVC, by Peng, by using PE (corresponds to claimed first polymer resin material) in place of it, as disclosed by Gibberd. One of ordinary skill in the art would have been motivated in doing so in order to obtain an advantage in its packaging films for fruits and vegetables.
7.	Furthermore, the polypropylene (corresponds to claimed second polymer resin material) and PE (corresponds to claimed first polymer resin material) would be expected to inherently fulfill the molecular weight and density limitations being claimed in instant Claims 2 and 10. 
8.	Given that the combination of Peng in view of Wang and Gibberd suggests all of the claimed limitations of Applicants instant claims 1, 2, 4, 5, 10, 12, 13, 15, and 16, it would be expected for it to inherently possess the claimed gas penetration rates being claimed in instant Claims 1, 2, 9, and 10. The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.” In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).
9.	Regarding Claims 7 and 15, Peng in view of Wang and Gibberd suggests having a thickness of 0.05 mm (50 microns) (Wang: paragraph 0040).
10.	Regarding Claims 8 and 16, Peng in view of Wang and Gibberd suggests using polyethylene too (corresponds to claimed third polymer resin material) (Wang: claim 5).
Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng CN_107266820_A (see machine English translation) in view of Wang CN_1686762_A (see machine English translation) and Gibberd USPA_20070107836_A1, as applied to Claims 1 and 9, and further in view of Groeneweg USPA_20160009428_A1.
11.	Regarding Claims 6 and 14, Peng in view of Wang and Gibberd does not suggest the claimed laser holes.
12.	Groeneweg discloses a method for packaging respiring produce (Title). Groeneweg further discloses that making microperforations (corresponds to claimed micropores) by use of laser facilitates exchange of gases through the packaging material but hinders contamination of the packed material from outside sources and that laser perforation method can provide fast, reliable, and in-desired locations. 
13.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the film, of Peng in view of Wang and Gibberd, by using laser microperforations, as disclosed by Groeneweg. One of ordinary skill in the art would have been motivated in doing so in order to obtain desired transmission rates.
Response to Arguments
Applicant’s arguments with respect to all claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140. The examiner can normally be reached Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        July 20, 2022